UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7539


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

LUIS FELIPE MANGUAL, JR., a/k/a Darin Harris,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:04-cr-00235-RWT-2; 8:14-cv-02119-RWT)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Luis Felipe Mangual, Jr., Appellant Pro Se. Adam Kenneth Ake,
OFFICE OF THE UNITED STATES ATTORNEY, Mara Zusman Greenberg,
Deborah   A.  Johnston,   Assistant United States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Felipe Mangual, Jr. seeks to appeal the district

court’s    order    denying    relief      on    his   28    U.S.C.     § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Mangual has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3